F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             JAN 20 2000
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

    VICTOR HUGO LOPEZ-HERRERA,

                Petitioner,

    v.                                                   No. 00-9501
                                                     (Petition for Review)
    IMMIGRATION &                                      (No. 99-N-2447)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before BRORBY, KELLY, and BRISCOE, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Victor Hugo Lopez-Herrera, a native of El Salvador, has filed

an emergency motion for stay of deportation pending petition for review. He

concedes that he was deported from the United States in March 1991 under

a valid final order of deportation and reentered the United States illegally later

the same year. He raises various arguments that the Immigration and

Naturalization Service (INS) may not reinstate the 1991 order and remove

him now without holding another hearing.

       Petitioner does not suggest a basis for this court’s jurisdiction and we

find none. This court lacks jurisdiction to review INS’s removal proceedings

generally. See 8 U.S.C. § 1252(g); see also Reno v. American-Arab

Anti-Discrimination Comm. , 119 S. Ct. 936, 943 (1999) (holding that 8 U.S.C.

§ 1252(g) bars judicial review of removal proceedings under 28 U.S.C. § 2241).

Further, this court is specifically barred from reviewing the agency’s

reinstatement of a prior deportation order.         See Mendez-Tapia v. Sonchik ,

998 F. Supp. 1105, 1107-09 (D. Ariz. 1998) (discussing 8 U.S.C. § 1231(a)(5)).

       The motion for stay of deportation is denied and the petition for review is

DISMISSED. The mandate shall issue forthwith.



                                          ENTERED FOR THE COURT
                                          PER CURIAM



                                              -2-
                                               2